Citation Nr: 0807688	
Decision Date: 03/06/08    Archive Date: 03/17/08	

DOCKET NO.  06-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
postoperative lipoma scar on the right upper back.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1977 to July 
1980.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran had a lipoma on the right upper back 
surgically removed during service in 1980, and there is a 
complete absence of any objective clinical evidence which 
shows or suggests that this residual scar is tender and 
painful, or has resulted in any limitation of function, and 
there is a complete absence of any objective clinical 
evidence which reveals that chronic upper back pain 
complained of by the veteran is attributable to the surgical 
scar.  



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
postoperative lipoma of the right upper back have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in November 2004, 
prior to the issuance of the rating decision now on appeal 
from February 2005.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Additionally, this notice specifically informed 
the veteran that for an increased evaluation for his 
postoperative scar, it would be necessary for him to submit 
evidence showing that the scar resulted in an increase in 
disability of any kind attributable to the scar.  Moreover, 
written statements submitted by the veteran demonstrate his 
actual knowledge of the requirement that the scar be painful 
to obtain a compensable evaluation.  Vazquez-Flores v. Peake, 
No. 05-0355 (US Vet. App. Jan. 30, 2008)  

The service medical records were already on file.  Certain 
private medical records and recent VA outpatient treatment 
records were collected for review.  The veteran was provided 
a VA examination which is adequate for rating purposes.  The 
veteran submitted written statements of argument, and a 
statement from his wife.  In March 2006, he wrote that he had 
no additional evidence to submit.  The Board finds that VCAA 
is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims of 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

The use of manifestations or symptoms not resulting from 
service-connected disease or injury may not be used in 
establishing the service-connected evaluation.  This is 
referred to as the rule against pyramiding.  
38 C.F.R. § 4.14.

Scars, other than of the head, face, or neck, that are deep 
or that cause limited motion, warrant a 10 percent evaluation 
if they cover an area exceeding six square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than 
of the head, face, or neck, that are superficial and that do 
not cause limitation of motion, warrant a 10 percent 
evaluation if they cover an area or areas of 144 square 
inches or more.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars which are superficial and unstable where, for any 
reason, there is a frequent loss of covering of the skin over 
the scar, warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Scars which are 
superficial and painful on examination warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other 
scars will be rated based upon any limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis:  Historically, the veteran was granted service 
connection for the postoperative scar from the removal of a 
lipoma on his right upper back with a noncompensable 
evaluation, made effective from the date of service 
separation in July 1980.  This evaluation has remained in 
effect since that time.  The veteran filed his current claim 
for increase 24 years later in October 2004, arguing he had 
an increase in pain attributable to the scar.  

The service medical records reveal that in February 1980, the 
veteran presented with complaints of a knot on his back for 
four months.  Examination revealed a 4- by 8-centimeter 
lipoma which the examiner noted to have been of long duration 
(and the word long was underlined).  The following day, the 
lipoma, located beneath the right scapula, was surgically 
removed under local anesthetic.  Sutures were removed several 
days later, and the veteran was discharged to duty.  There is 
no indication in the service records that the veteran sought 
or required any followup treatment for this surgery at any 
time for the remainder of service.  The veteran filed a claim 
for service connection with respect to this postoperative 
lipoma, and service connection was granted effective from the 
date of service separation, with a noncompensable evaluation.  
The veteran was notified of this action, and did not appeal.  
There is a complete absence of any competent clinical or 
other objective evidence that the veteran sought or required 
treatment or had any chronic complaints of pain attributable 
to the scar for some 20 years until a claim for increase was 
received in October 2004.  

In December 2004, the veteran was provided a VA examination 
for scars.  He reported that he had a lipoma overlying his 
right scapula prior to admission to the Army, but it 
increased in size during service, and he had it removed.  
After surgery, he some appropriate discomfort, but he 
reported that currently he had pain in his back in the region 
of the scar "only with heavy physical activity."  He also 
admitted to generalized back pain.  Over the past few years 
he had also had the appearance of two additional lipomas, 
which had also been surgically excised.  Examination revealed 
that the service-connected scar in the area of the right 
scapula was obliquely oriented, 7.8 by .4 centimeters, very 
well healed, slightly hypopigmented, non-depressed or bound 
down.  There was no report by the veteran that the scar was 
tender or painful, and the examining physician did not report 
this scar to be tender or painful.  

Private treatment records from 2005 include the veteran's 
complaints of back pain with repetitive lifting.  An MRI of 
the thoracic spine, taken for diagnostic purposes, was 
considered within normal limits.  Private physical 
examination at this time noted reoccurring thoracic back 
pain, aggravated with minimal work such as lifting.  The 
veteran had been provided medications for pain, and muscle 
spasm and inflammation.  These private records do not contain 
specific complaints or findings of a tender or painful scar.  
Assessments from examination were fibromyalgia and 
depression/anxiety.  Private records also noted the veteran's 
history of old and more recent lipomas which had been 
surgically removed, but none of these records include any 
objective evidence of residual painful scars.  Rather, the 
scars are noted to be well healed.  

In January 2006, the veteran wrote that he felt his "current 
condition" was related to his lipoma removal during service.  
He also wrote that he had had two additional lipomas 
surgically removed more recently.  He reported that he was 
taking certain medications to alleviate pain and discomfort 
related to the "surgery on my back."  

The RO read this statement as including a new claim for 
service connection for additional lipomas which had occurred 
in more recent times as being attributable to incidents of 
service and provided the veteran with additional VCAA notice 
with respect to this issue in January 2006.  In August 2006, 
the RO issued the veteran a rating decision which denied 
service connection for additional scarring attributable to 
additional lipoma excisions of the right posterior scalp and 
right buttock, which included notice of his appellate rights.  
The veteran did not disagree or initiate a timely appeal at 
any time with respect to this decision, and it is now final.  
A claim for service connection for additional lipomas 
occurring years after service is not inextricably intertwined 
with a claim for increase regarding a surgical scar incurred 
in service.  

A clear preponderance of the evidence on file is against an 
increased (compensable) evaluation for the veteran's service-
connected residual scar of a surgically removed lipoma in the 
area of the right scapula during service.  The service 
medical records reveal that in February 1980, a lipoma was 
surgically removed under local anesthetic, and this surgery 
involved no complications.  The sutures from surgery were 
removed several days after surgery and the veteran was 
returned to duty, and there is a complete absence of any 
objective evidence which shows or reveals any postoperative 
complications, including a tender or painful scar at any time 
for the remainder of service and for well over 20 years 
thereafter.  

Current VA examination and VA and private outpatient 
treatment records fail to reveal any objective evidence that 
the scar attributable to the surgery during service is tender 
and painful, or that it is deep and causes limitation of 
motion, or that it covers an area of 144 square inches, or 
that it results in frequent loss of covering of the skin of 
the scar, or that it in any way limits the function of the 
affected part in accordance with the variously applicable 
diagnostic codes available for assignment of compensable 
evaluations as described in detail above.  

It is clear from a review of the evidence that the veteran 
has more recently, some 24 years after service, began 
complaining of thoracic spine pain associated with exertional 
activities and lifting which is orthopedic in nature, and 
entirely unrelated to a long resolved lipoma scar of the 
upper right back.  Indeed, private records have revealed an 
essentially normal MRI study of the thoracic spine, but do 
include a diagnostic assessment of fibromyalgia.  There is 
certainly no clinical evidence which shows or suggests that 
the veteran's long resolved lipoma scar of the right upper 
back is in any way causally connected to musculoskeletal pain 
of the thoracic spine, or a diagnosis of fibromyalgia.  In 
the absence of any competent medical evidence which shows 
that the veteran's service-connected postoperative right 
upper back scar meets the criteria for a compensable 
evaluation, the award of such evaluation is not warranted.  
The question of whether subsequent occurrences of lipomas on 
the head and buttocks over 20 years after service are 
causally related to the lipoma of the upper right back the 
veteran did have during service is the subject of a final, 
unappealed rating decision of a August 2006, and will require 
new and material evidence to reopen, and that issue is 
certainly not inextricably intertwined with a claim for a 
compensable evaluation for a residual scar from the service-
connected lipoma surgery.  

ORDER

Entitlement to an increased (compensable) evaluation for a 
postoperative lipoma of the right upper back is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


